DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has submitted amendments to the claim on 12/01/2020. Claims 2 and 3 have been cancelled. Amendments to the title have resulted in the objection of the title to be withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fukubayashi et al (US PUB. 20170070089, herein Fukubayashi) in view of Iino et al (US PUB. 20130024034, herein Iino).

Regarding claim 1, Fukubayashi teaches a power management system, comprising: 
a [plurality] of power supply facilities, each equipped with an electricity storage unit (0042);  
a plurality of user facilities configured to use power stored in the electricity storage unit (0043 “in a commercial facility in which a plurality of stores exist, when each store has made a contract for receiving power from the electricity storage device 101, each store is customer facility.”, 0042 “thereby supplying power to the plurality of customer facilities 106a to c”); and 
an integrated control unit configured to control supply of the power stored in the electricity storage units of the power supply facilities on the basis of stored-power use request information from the user facilities (0042 “The electricity storage device 101 discharges the stored power according to the instruction based on the storage battery discharge amount from the management device 102, thereby supplying power to the plurality of customer facilities 106a to c”), wherein 
each of the power supply facilities includes a provider side control device configured to specify an available capacity and an available time zone of the electricity storage units to the integrated control device (0052 “the sum of the requested power amounts for discharge of customer facilities may be set so as not to exceed a maximum amount (a maximum storage battery discharge amount), which can be discharged by the electricity storage device 101 for a unit time” The available capacity of the storage device at a time is known. The device that specifies the available capacity is the provider side control device.), 
each of the user facilities includes a user side control device configured to specify, to the integrated control device, a use request amount and a use request time zone when the stored power of the electricity storage units is used (0067 “requested discharge power information indicating a power amount requested to be supplied by a customer. (2) of FIG. 4 illustrates an example of requested discharge power information of the ,
the integrated control device is configured to control the use of the electricity storage units so as to satisfy the use request amount and the use request time 3Appl. No. 16/480,352SYI-12160Amendment dated December 1, 2020Reply to Office Action of September 3, 2020zone specified by the user side control devices and the available capacity and the available time zone specified by the provider side control devices (0099 “The discharge amount determination unit 32 can determine a storage battery discharge amount proportional to requested power amount for discharges of each time period and generate a discharge schedule” 0052 “the sum of the requested power amounts for discharge of customer facilities may be set so as not to exceed a maximum amount (a maximum storage battery discharge amount), which can be discharged by the electricity storage device 101 for a unit time” 0071 “A system controller 23 controls the electricity storage device 101 according to the acquired storage battery discharge amount.”),
the integrated control device is configured to add up available capacities and available time zones specified by the respective provider side control devices, calculate an total available capacity in each time zone 0052 “the sum of the requested power amounts for discharge of customer facilities may be set so as not to exceed a maximum amount (a maximum storage battery discharge amount) can be discharged by the electricity storage device 101 for a unit time” The maximum storage discharge amount corresponds with the sum of the available capacities at a time zone.), and allocates, within the range of the total capacity calculated for each time zone, the use of the respective electricity storage units in the use request amounts specified by the user side control devices (0099 “The discharge amount determination unit 32 can determine a storage battery discharge amount proportional to requested power amount for discharges of each time period and generate a discharge schedule” 0063 “The discharge amount determination unit 32 can generate a discharge , 
the provider side control devices are configured to specify a charge state at the end of the available time zone of the electricity storage units (0070 “The discharge amount determination unit 32 determines a maximum storage battery discharge amount of 40 kWh as a storage battery discharge amount at 12 o'clock to 18 o'clock…and sets the storage battery discharge amounts of 0 o'clock to 6 o'clock and 6 o'clock to 12 o'clock such that the remaining 60 kWh is consumed” fig. 4 shows that a dischargeable amount of 100 kWh is available. After the first time zone from 12-18, it is understood that 60 kWh is left.), and 
the integrated control device is configured to end the use of one of the electricity storage units in a state where the one of the electricity storage units is charged or discharged to the specified charge state (0073 “When the accumulated value reaches a storage battery discharge amount, the electricity storage device 101 stops the discharge”, 0099 “The discharge amount determination unit 32 can determine a storage battery discharge amount proportional to requested power amount for discharges of each time period and generate a discharge schedule”. By reaching a discharge amount, the battery is discharged to a specified charge state.)
Fukubayashi does not teach a plurality of power supply facilities.
Iino does teach a plurality of power supply facilities (0077 “there are plural groups of battery facilities”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the controlling of electricity storage unit teachings of Fukubayashi with the plurality of storage facilities teachings of Iino because the references are both directed towards the control of electrical storage units and because Iino teaches a means that can “flexibly cope with a change in the condition of electrical facilities and which can appropriately adjust an electrical quantity.” (0014). 

Regarding claim 4, Fukubayashi and Iino teach the power management system according to claim 1.
Fukubayashi and Iino further teach wherein the integrated control device is configured to monitor a charge state and a discharge state of the electricity storage units (Fukubayashi, 0070 “The discharge amount determination unit 32 determines a maximum storage battery discharge amount of 40 kWh as a storage battery discharge amount at 12 o'clock to 18 o'clock…and sets the storage battery discharge amounts of 0 o'clock to 6 o'clock and 6 o'clock to 12 o'clock such that the remaining 60 kWh is consumed”, 0073 “When the accumulated value reaches a storage battery discharge amount, the electricity storage device 101 stops the discharge”) and diagnose a deterioration state of the electricity storage units (Iino 0077 “when the characteristic deterioration of some battery facilities 200 is found”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the controlling of electricity storage unit teachings of Fukubayashi with the diagnosing of battery teachings of Iino because Iino teaches that by diagnosing batteries it allows for eliminating characteristics that may cause deterioration (0077). 

Regarding claim 8, Fukubayashi teaches A power management method for controlling supply of power stored in a [plurality] of electricity storage units of a [plurality] of power supply facilities on the basis of the power supply facility including the electricity storage unit, a user facility of a plurality of user facilities configured to use the power stored in the electricity storage units, and stored-power use request information from the user facility, comprising: 
a supply capacity specifying step of specifying an available capacity and an available time zone of the electricity storage units (0052 “the sum of the requested power ; 
a use capacity specifying step of specifying a use request amount and a use request time zone when the stored power of the electricity storage unit is used (0067 “requested discharge power information indicating a power amount requested to be supplied by a customer. (2) of FIG. 4 illustrates an example of requested discharge power information of the customer facilities 106a to c.” As can be seen in fig. 4 and further in 0067, the requested power also includes a request amount as well as a time zone when the stored power is to be used. Ex. 12-18 o clock); and 
an electricity storage unit control step of controlling the use of the electricity storage units so as to satisfy the use request amount and the use request time zone specified in the use capacity specifying step and the available capacity and the available time zone specified in the supply capacity specifying step (0099 “The discharge amount determination unit 32 can determine a storage battery discharge amount proportional to requested power amount for discharges of each time period and generate a discharge schedule”, 0052 “the sum of the requested power amounts for discharge of customer facilities may be set so as not to exceed a maximum amount (a maximum storage battery discharge amount), which can be discharged by the electricity storage device 101 for a unit time”  Power is used according to the specified amount and the request time zone.), 
wherein available capacities and available time zones specified by respective provider supply facilities are added to calculate an total available capacity in each time zone 0052 “the sum of the requested power amounts for discharge of customer facilities may be set so as not to exceed a maximum amount (a maximum storage battery discharge amount) can be discharged by the electricity storage device 101 for a unit time” The maximum storage , and, within the range of the total capacity calculated for each time zone, the use of the respective electricity storage units in the use request amounts specified by the user facility is allocated (0099 “The discharge amount determination unit 32 can determine a storage battery discharge amount proportional to requested power amount for discharges of each time period and generate a discharge schedule” 0063 “The discharge amount determination unit 32 can generate a discharge schedule in which the storage battery discharge amount is determined every time period divided by a unit time.”), 
the provider supply facilities are configured to specify a charge state at the end of the available time zone of the electricity storage units (0070 “The discharge amount determination unit 32 determines a maximum storage battery discharge amount of 40 kWh as a storage battery discharge amount at 12 o'clock to 18 o'clock…and sets the storage battery discharge amounts of 0 o'clock to 6 o'clock and 6 o'clock to 12 o'clock such that the remaining 60 kWh is consumed” fig. 4 shows that a dischargeable amount of 100 kWh is available. After the first time zone from 12-18, it is understood that 60 kWh is left.), and 
the integrated control device is configured to end the use of one of the electricity storage units in a state where the one of the electricity storage units is charged or discharged to the specified charge state (0073 “When the accumulated value reaches a storage battery discharge amount, the electricity storage device 101 stops the discharge”, 0099 “The discharge amount determination unit 32 can determine a storage battery discharge amount proportional to requested power amount for discharges of each time period and generate a discharge schedule”. By reaching a discharge amount, the battery is discharged to a specified charge state.)
Fukubayashi does not teach plurality of electricity storage units of a plurality of power supply facilities.
plurality of electricity storage units of a plurality of power supply facilities (0077 “there are plural groups of battery facilities”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the controlling of electricity storage unit teachings of Fukubayashi with the plurality of storage facilities teachings of Iino because the references are both directed towards the control of electrical storage units and because Iino teaches a means that can “flexibly cope with a change in the condition of electrical facilities and which can appropriately adjust an electrical quantity.” (0014).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fukubayashi et al (US PUB. 20170070089, herein Fukubayashi) in view of Iino et al (US PUB. 20130024034, herein Iino) in further view of Nann et al (US PUB. 20030154040, herein Nann).

Regarding claim 5, Fukubayashi and Iino teach the power management system according to claim 4.
Fukubayashi further teaches to the provider side control device (Fukubayashi, 0052 “the sum of the requested power amounts for discharge of customer facilities may be set so as not to exceed a maximum amount (a maximum storage battery discharge amount), which can be discharged by the electricity storage device 101 for a unit time” The device that specifies the available capacity is the provider side control device).
Fukubayashi and Iino do not explicitly teach wherein the integrated control device is configured to limit an available capacity of a corresponding electricity storage unit according to the diagnosed deterioration state, and sends the limitation of the available capacity of the electricity storage unit.
Nann does teach wherein the integrated control device is configured to limit an available capacity of a corresponding electricity storage unit (0040 “the appropriate charge according to the diagnosed deterioration state (0040 “FIG. 2 shows a simplified flow process diagram of the process according to the invention to determine…the aging status… of the battery”), and sends the limitation of the available capacity of the electricity storage unit (0040 “appropriate charge capacity 34, 36, 94 are calculated…are updated according to the determined charge capacity” 0043 “The current charge capacity 34, 36, and 94, are stored 60.”.) to the provider side control device (device taught by Fukubayashi as shown above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the power management teachings of Fukubayashi and the deterioration diagnosing teachings of Iino with deterioration and control of battery based on deterioration teachings of Nann because Nann is able to “determining storage capacity in batteries, especially the charged and aging status, without having to disconnect the battery from the linked electrical system.” (0007) which is preferable to having to test the battery by disconnecting it because as Nann explains it is no longer possible to “formulate a continuous statement on a sufficiently current status of the battery” (0006).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukubayashi et al (US PUB. 20170070089, herein Fukubayashi) in view of Iino et al (US PUB. 20130024034, herein Iino) in further view of Bain et al (US PUB 20190372345, herein Bain).

Regarding claim 6, Fukubayashi and Iino teach the power management system according to claim 1. 
However, Fukubayashi and Iino does not teach wherein the integrated control device includes a price determination unit, and the integrated control device sends the price determined or changed by the price determination unit to the provider side control device and the user side control device.
 wherein the integrated control device includes a price determination unit (0104 “includes calculating projected cost based one or more of the gathered prices for each of a plurality of consumers consuming energy over the consumer energy distribution network”)’, and the integrated control device sends the price determined (0371 “a mobile app 122 may allow energy providers to manage communications with consumers… Communications may include…price signal”) or changed by the price determination unit to the provider side control devices (0389 “the platform 100 might signal to a consumer to either consume its own energy”, The consumer is able to have their own energy and thus is a power supply facility. Its devices are then considered to be the provider side control device. The consumer receives the price determined.) and the user side control devices (0372 “price signal communication may include automated price notifications to consumers 132 for energy pricing changes” Consumer is also the user of their own energy since they can consume their own energy.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the power management teachings of Fukubayashi and the storage batteries of Iino with the price signaling teachings of Bain because Bain teaches that price signals might indicate when energy prices are low (0372)


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al (US PUB. 20150039495, herein Fukui) in view of Fukubayashi et al (US PUB. 20170070089, herein Fukubayashi) in further view of Prosser et la (US PUB. 20120245744, herein Prosser).

Regarding claim 9, Fukui teaches a power management system, comprising: 
a plurality of power supply facilities, including a first power facility having a first electricity storage unit, and a second power facility having a second electricity storage unit (fig. 12, labelled 1210 and 110, 0143-0144, the batteries labelled 1210 and 110 are the first and second electricity storage units and are located at the first and second power facility respectively. These are the battery packs of the community); a plurality of user facilities (fig. 1, 0034 “condominiums 120a, 120b, and 120c”, the condominiums correspond to the plural user facilities.), including a first user facility including a third electricity storage unit and a second user facility including a fourth electricity storage unit (0055 “FIG. 3 is a block diagram illustrating the configuration of each condominium. The condominiums have identical configurations”, fig. 3, the plural condos correspond to the first and second user facilities. Each of the plural condominiums have a sub-battery. The sub battery of the condos correspond to the third and fourth batteries.), each user facility configured to use power stored in a plurality of electricity storage units including the first, second (fig. 15 s1508 s1510, 0173, fig. 12, 0145 “each community includes…condominium”, power from one community battery is able to be used in another community and therefore user facilities are able to use power from the first and second storage units.), [third and fourth electricity storage units]; and 
an integrated control unit configured to control supply of the power stored in the first, second, third and fourth electricity storage units, managed as a plurality of electricity storage units (0144 “The communities and the control server 1220 are connected via the communication network 160. Each community is also connected to the power distribution system 150.”), on the basis of stored-power use request information (0168, 0169, 0172, based on the community power usage, a request goes out for power to be discharged from the batteries that belong to the community, which corresponds to the first electrical storage unit and/or power to be rented from the other communities mega battery which corresponds to the second electricity storage unit. Communities as shown in fig. 12 contain the user facilities.)  from the user facilities (0048 “The battery control process involves the control unit…the power control table 201 is referenced to transfer, to the instruction unit 105, one of a discharge instruction to a power cell of another one of the condominium, a discharge instruction to a sub-
Fukui does not teach each user facility configured to use power stored in a plurality of electricity storage units including… third and fourth electricity storage units, wherein the power supply facilities each include a provider side control device configured to specify an available capacity and an available time zone of the first and second electricity storage units to the integrated control device, the user facilities each include a user side control device configured to specify, to the integrated control device, a use request amount and a use request time zone when the stored power of the plurality of electricity storage units is used, the integrated control device is configured to control the use of the plurality of electricity storage units so as to satisfy the use request amount and the use request time zone specified by each of the user side control devices and the available capacity and the available time zone specified by each of the provider side control devices, the integrated control device is configured to add up available capacities and available time zones specified by the respective provider side control devices, calculate a total available capacity in each time zone, and allocates, within the range of the total capacity calculated for each time zone, the use of the respective electricity storage units in the use request amounts specified by the user side control devices, the provider side control device is configured to specify a charge state at the end of the available time zone of the electricity storage unit, and the integrated control device is configured to end the use of the electricity storage unit in a state where the electricity storage unit is charged or discharged to the specified charge state.
Fukubayashi teaches wherein the power supply facilities each include a provider side control device configured to specify an available capacity and an available time zone of the first and second electricity storage units (first and second storage units are taught by Fukui as shown above) to the integrated control device (0042, 0052 “the sum of the , 
the user facilities each include a user side control device configured to specify, to the integrated control device, a use request amount and a use request time zone when the stored power of the plurality of electricity storage units is used (0043, 0067 “requested discharge power information indicating a power amount requested to be supplied by a customer. (2) of FIG. 4 illustrates an example of requested discharge power information of the customer facilities 106a to c.” As can be seen in fig. 4 and further in 0067, the requested power also includes a time zone when the stored power is used. Ex. 12-18 o clock. Fukubayashi also teaches multiple user facilities as shown in 0043. Customers of each of the user facilities may request supplied power via their own user side control device.), 
the integrated control device is configured to control the use of the plurality of electricity storage units (plurality of storage units is taught by Fukui as shown above) so as to satisfy the use request amount and the use request time zone specified by each of the user side control devices and the available capacity and the available time zone specified by each of the provider side control devices (0099 “The discharge amount determination unit 32 can determine a storage battery discharge amount proportional to requested power amount for discharges of each time period and generate a discharge schedule” 0052 “the sum of the requested power amounts for discharge of customer facilities may be set so as not to exceed a maximum amount (a maximum storage battery discharge amount), which can be discharged by the electricity storage device 101 for a unit time” 0071 “A system controller 23 controls the electricity storage device 101 according to the acquired storage battery discharge amount.”), 
the integrated control device is configured to add up available capacities and available time zones specified by the respective provider side control devices, calculate a total available capacity in each time zone (0052 “the sum of the requested power amounts for discharge of customer facilities may be set so as not to exceed a maximum amount (a maximum storage battery discharge amount) can be discharged by the electricity storage device 101 for a unit time” The maximum storage discharge amount corresponds with the sum of the available capacities at a time zone.), and allocates, within the range of the total capacity calculated for each time zone, the use of the respective electricity storage units (plural storage units taught by Fukui as shown above) in the use request amounts specified by the user side control devices (0099 “The discharge amount determination unit 32 can determine a storage battery discharge amount proportional to requested power amount for discharges of each time period and generate a discharge schedule” 0063 “The discharge amount determination unit 32 can generate a discharge schedule in which the storage battery discharge amount is determined every time period divided by a unit time.”),
the provider side control device is configured to specify a charge state at the end of the available time zone of the electricity storage unit (0070 “The discharge amount determination unit 32 determines a maximum storage battery discharge amount of 40 kWh as a storage battery discharge amount at 12 o'clock to 18 o'clock…and sets the storage battery discharge amounts of 0 o'clock to 6 o'clock and 6 o'clock to 12 o'clock such that the remaining 60 kWh is consumed” fig. 4 shows that a dischargeable amount of 100 kWh is available. After the first time zone from 12-18, it is understood that 60 kWh is left.), and 
the integrated control device is configured to end the use of the electricity storage unit in a state where the electricity storage unit is charged or discharged to the specified charge state (0073 “When the accumulated value reaches a storage battery discharge amount, the electricity storage device 101 stops the discharge”, 0099 “The discharge amount determination unit 32 can determine a storage battery discharge amount proportional to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the plurality of batteries feeding plurality of user facilities teachings of Fukui with the control of battery teachings of Fukubayashi because both references are directed towards battery control for user facilities and because Fukubayashi teaches a means for controlling battery in consideration of the requests of each of a plurality of customer facilities in an appropriate manner (0009). 
Fukui and Fukubayashi do not teach each user facility configured to use power stored in a plurality of electricity storage units including… third and fourth electricity storage units.
Prosser teaches each user facility configured to use power stored in a plurality of electricity storage units (taught by Fukui as shown above) including… third and fourth electricity storage units (fig. 5, 0016 “wherein the systems can send and receive power from each other to charge and discharge as a whole…a number of systems could be connected normally to a plurality of sites, but with non-utility distribution based power cables running between them so that when one site needs peak mitigation, that site's system can draw on its local energy storage or from other connected energy storage”, 0064, Power is shared between sites. The sites have their own battery packs which correspond to the third and fourth electricity storage units. Power stored in the third and fourth batteries may be shared between the plurality of sites. Sites correspond to the user facility.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the battery power sharing techniques between community batteries of Fukui and the battery control teachings of Fukubayashi with the sharing of local battery power teachings of Prosser because all three references are directed towards control of batteries and because Prosser teaches a means of power optimization that allows for supply of power in places with blackouts or brownouts (0017). 

Regarding claim 10, Fukui, Fukubayashi and Prosser teach the power management system according to claim 9.
Fukui, Fukubayashi and Prosser further teach wherein based upon reaching the end of the available time zone of one of the third and fourth electricity storage units (Fukui, 0055, fig. 3 teach the third and fourth storage units) and reaching the specified charge state at the one of the third and fourth electricity storage units (Fukubayashi, 0052 “the sum of the requested power amounts for discharge of customer facilities may be set so as not to exceed a maximum amount (a maximum storage battery discharge amount) can be discharged by the electricity storage device 101 for a unit time”, a maximum amount of discharge corresponds to the specified charge state and the time zone corresponds to the unit time.), one of the first and second user facilities is configured to begin using the one of the third and fourth electricity storage units from its specified charge state (Prosser, 0016 “wherein the systems can send and receive power from each other to charge and discharge as a whole…a number of systems could be connected normally to a plurality of sites, but with non-utility distribution based power cables running between them so that when one site needs peak mitigation, that site's system can draw on its local energy storage or from other connected energy storage”, 0064, when the onsite battery is deemed unable to meet the power requirements of a site, a different sites battery can be used to provide power to the site with the power deficiency.)

Response to Arguments
Applicant’s arguments, filed 12/01/2020, with respect to the rejection(s) of claim(s) 1 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of 
Applicant argues that claim 3 which has now been incorporated into claim 1 is not taught by Fukubayashi since the end of use is determined based on specified charge state. However, Fukubayashi teaches discharging to a certain discharge amount. By discharging to a certain amount, this is also discharging to a specified charge amount. 0070 and 0073 teach that for example 100 kWh may be discharged. This means that ha specified charge amount of overall battery kWh subtracted by 100 kWh is specified. 
Applicant then points to 0062-0072 of the instant to differentiate the application from the cited reference. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., features in paragraphs 0062-0072) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Relevant Prior Art
Okayama et al (US PUB. 20130245850) has been deemed relevant prior art because it also focused on demand based battery control. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            

/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116